DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on August 5th, 2020.
Claims 1 and 2 are amended.
Claims 4 and 5 are cancelled.
Claims 1 – 3 are pending in current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the controller, processor, a predetermined position, a standby time, a time period, a work condition change command as applicant recited controlling independent claim limitation for preforming apparatus claim functional limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller…processor configured to: in claim.  In this instant case, the closet related potentially directs to the control apparatus 200 functional block shown on figure 1 or teaching apparatus itself on figure 1.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instant case, applicant recited controller and processor could not be located by skilled in the art within applicant’s written description and thus are treated generic controller/processor without revealing specific structure along with using the functional phrase , configured to, without structure modifier.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lauzier et al (WO 2014/110682) in view of Takahashi (JP 2015182142 in view of JPO English Translation).

Regarding claim 1, Lauzier et al shows a robot teaching apparatus comprising: 

a command input portion connect to the movement instruction input portion (See at least Page 24, lines 25 - 30 for user interface for user to program also shown on figure 18A and also on Page 21, lines 15 – 25 for handle 1004 connected with user input device used for record specific task program and setting
;also on figure 16, Sequence 1500 for robot teaching Step 1501 using dragging tool 1003 equipped with force sensor, Page 21, lines 7 – 15 along with providing robot position on Step 1502 to be recorded under teach pendant, user interface 2400, for the robot device); 
sets a movement-trajectory defining command (See at least Page 25, lines 2 - 20 for user interface programming a manipulator by recoding teaching motion; See also Page 25, lines 21 – Page 26, lines 6 for linear motion trajectory instruction 1800 and arc motion trajectory instruction 1801), a standby command (See at least Page 24, lines 18 – Page 25, lines 1 for recording the command for 
at an arbitrary position on a movement pathway of the robot in a direction that corresponds to the movement instruction input via the movement-instruction input portion (See at least Page 25, lines 2 - 15 and Page 25, lines 26 – Page 26, lines 6 based upon movement instruction input portion handle 1004 for movement-trajectory defining command; see also Page 24, lines 18 - 30 for recording the command for robot pause by user movement instruction input; also on at least Page 23, lines 14 - 30 for robot changing velocity output based on force sensor feedback); 
the command input portion is a user input interface apparatus (See at least Figure 18A for command input portion as on Page 24, lines 15 – Page 25, lines 20 as human machine user interface ) that displays an input manipulation portion comprising two commands for the robot (See at least Page 26, lines 7 - 15 for icons are color coded for display as also on Page 25, lines 26 – Page 26, lines 22  for linear motion trajectory instruction 1800 and arc motion trajectory instruction 1801 also on figure 18A for 2002 for MOVL_5, linear movement , MOVL_6, 

a controller that controls the movement instruction input portion, the command input portion and the robot (See at least Page 21, lines 20 for handle 1004 equipped with user input device for programming for robot control; see also Page 24 for the user interface used as an human-manipulator interface for user command input also shown on figure 18A); the controller comprises processor configured to(See at least figure 2 for offline programming using software on teach pendant as processor processing parameter and logics in simulation environment );
set for the command input portion the movement trajectory defining command comprising a movement trajectory for the robot based on the movement instruction (See at least Page 25, lines 2 - 20 for user interface programming a manipulator by recoding teaching motion; See also Page 25, lines 21 – Page 26, lines 6 for linear motion trajectory instruction 1800 and arc motion trajectory instruction 1801),
set for the command input portion at least one of the standby command comprising a standby time for pausing the robot at a predetermined position on the 
the speed changing command, comprising a time period when the movement trajectory when a speed of the robot is changed (See at least Page 21, lines 14 - 29 for robot changing velocity output based on detected user teaching input command via force sensor feedback as additional instruction incorporated with robot pause period recording on Page 25, lines 2 - 10), 
set for the command input portion a work condition changing command comprising a work condition performed by the robot during at least one of the standby time and the time period ( See at least Para 31, lines 10 - 15 for manipulator specific monitor 1831 communicates information toward programming device/human interface 1820 on figure 21 with current instruction being executed, current position and alarm status as work condition performed).

Takahashi further also specify the command input portion installed in a vicinity of a wrist of the robot as touch screen type input (See at least Para 0010 and 0042 for a touch panel monitor provided between N-2th joint and N-1th joint as the touch panel monitor 17 provided on the arm member 11, Para 0041, as in the vicinity of the robot wrist also show on figure 1); 
a command input portion connect to the movement instruction input portion ( See at least Para 0008 for direct teaching generates the robot arm posture as teaching information as input connect toward touch panel monitor and Para 0016 
	It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide command input portion near the robot for easy teaching during robot teaching, Para 0006, as taught by Takahashi and also desired by the multi-mode robot teaching of Lauzier.

Regarding claim 2, Lauzier et al shows two or more commands may be alternatively changed ( See at least Page 26, lines 7 - 15 for icons are color coded for display as also on Page 25, lines 26 – Page 26, lines 22  for linear motion trajectory instruction 1800 and arc motion trajectory instruction 1801 also on figure 18A for 2002 for MOVL_5, linear movement , MOVL_6, linear movement , MOVC_9, arc movement on user interface with single click, double click, Page 25, lines 2 – 15, as alternative movement trajectory for one another).

 Regarding claim 3, Lauzier et al shows the input manipulation portion allows the movement-trajectory defining command to be set during teaching associated with a movement of the robot by means of the movement-instruction input portion (See at least Page 24, lines 18 - 30 for user interface input manipulation portion that is used for editing recording for robot hand teaching. See also Figure 18 A, Page 24, lines 16 – 25 for operation sequence interface for 
 allows at least one of the standby command, the speed-changing command, and the work-condition changing command to be set after the movement trajectory has been set (See at least Page 24, lines 18 - 30 for recording the command for robot pause that is usable after trajectory to be set; See at least Page 23, lines 14 – 30 for robot changing velocity output based on detected user teaching input command via force sensor feedback at constant after trajectory online; See at least Page 26, lines 7 - 15 for icons are color coded for display as also on Page 25, lines 26 – Page 26, lines 22 for linear motion trajectory instruction 1800 and arc motion trajectory instruction 1801 also on figure 18A for 2002 for MOVL_5, linear movement , MOVL_6, linear movement , MOVC_9, arc movement on user interface with single click, double click, Page 25, lines 2 - 15).

Response to Arguments
In response to applicant’s remark that Lauzier et al does not show applicant newly recited claim limitation since Lauzier et al does not show the magnitude of the force being applied to the handle 1004; however, it is noted that a force component including a direction and magnitude. 
See, for instance, Pages 14 - 16, discussed force sensor measured with 6 degree of freedom, including positive and negative x, y and z direction along with directional displacement.  Please also see attached supplemental reference for the 
Further, Lauzier et al, Page 11, discussed blocking or ignore certain force input in specific directions when force below or over certain amplitude/magnitude that is detected.  Thus, the input force are indeed applied with amplitude/magnitude measurement and direction detection for processor interpretation purpose also discussed on Page 11.
Furthermore, upon further preview of applicant’s written description, skilled in the art could not locate the origin of applicant newly amended claim limitation.  For instance, applicant stated claim limitation regarding, “a movement instruction comprising a direction and a magnitude of a force” could not be located by skilled in the art.  Applicant’s written description merely states force sensor detects force direction and magnitude but does not commensurate with respect to “a movement instruction comprising a direction and a magnitude of a force” as differ.  Appropriate further correspondent claim limitation is advised. 

Further, skill in the art could not locate three operation setting method that applicant newly set forth within applicant supplied written description, Paragraph 0029 – 0041, as applicant stated in the remark for operation #1, operation #2 and operation #3.  Even though, Paragraph 0029 – 0042 discussed human operation implemented upon touch panel similar to operation #1, operation #2 and operation #3 as applicant stated exhibited on figure 3 – 5 of applicant’s drawing; however, 
It is also noted apparatus claim directs to what an apparatus is but not what an apparatus does.  Please also see MPEP 2114 where applicant recited functional claim limitation are deemed to be interpreted under generic controller with processor configured to preform command setting operation potentially to be operated by external operator operation.  Appropriate further consideration is advised.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ian Jen/
Primary Examiner, Art Unit 3666